UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7558



FLOYD GLENN WILLIAMS,

                                              Plaintiff - Appellant,

          versus

GERTRUDE HAWKINS, Clerk of the Court, Prince
George's County,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
1207-L)


Submitted:   December 14, 1995            Decided:   January 18, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Floyd Glenn Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to vacate the court's earlier order denying relief on his 42

U.S.C. § 1983 (1988) complaint. We have reviewed the record and the

district court's opinion and find no abuse of discretion. Accord-

ingly, we affirm on the reasoning of the district court. Williams
v. Hawkins, No. CA-95-1207-L (D. Md. Aug. 28, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2